Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated July 6, 1977, which, after a hearing, denied petitioner’s application for a license as a real estate broker. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The denial of the petitioner’s application for a real estate broker’s license was warranted by the determination of the respondent that there was a direct relationship between the petitioner’s criminal offenses and the license which he sought (see Correction Law, § 752). Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.